             Case 3:20-cv-00788-TSH Document 12 Filed 06/08/20 Page 1 of 3




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9                    NORTHERN DISTRICT OF CALIFORNIA
10
                                                 ) Case No. 3:20-cv-00788-TSH
11   SIDNEY NAIMAN, individually and )
12   on behalf of all others similarly situated, )
                                                 )
13
     Plaintiff,                                  )
14                                               )
15
            vs.                                  )
                                                 )
16   SMART ENTERTAINMENT LLC and )
17   DOES 1 through 10, inclusive, and each )
     of them,                                    )
18                                               )
19   Defendant.                                  )
                                                 )
20
21
        NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
22
23         Now comes the Plaintiff, Sidney Naiman, by and through his attorneys, and
24   respectfully requests this Honorable Court enter an order dismissing this action
25
     without prejudice as to both Plaintiff’s individual claims and the putative class
26
27   members’ claims, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). The Defendant has not
28
     yet filed an answer.

                       NOTICE OF DISMISSAL WITHOUT PREJUDICE
                                            -1-
            Case 3:20-cv-00788-TSH Document 12 Filed 06/08/20 Page 2 of 3




 1
 2   Dated: June 8, 2020
 3                                                       Respectfully submitted,
 4
 5
                                  THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 6
 7
                                                       By: /s/ Todd M. Friedman
 8                                                     TODD M. FRIEDMAN, ESQ.
 9                                                     ATTORNEY FOR PLAINTIFF
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                      NOTICE OF DISMISSAL WITHOUT PREJUDICE
                                        -2-
              Case 3:20-cv-00788-TSH Document 12 Filed 06/08/20 Page 3 of 3




 1                                PROOF OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3
     employed in the County of Los Angeles, State of California, and not a party to the
 4
 5   above-entitled cause. On June 8, 2020, I served a true copy of the NOTICE OF
 6
     VOLUNTARILY DISMISSAL WITHOUT PREJUDICE on all counsel of record
 7
 8   via the ECF Filing System:
 9
     Executed on June 3, 2020, at Woodland Hills, CA
10
           [X ] I hereby certify that I am a member of the Bar of the United States
11
12   District Court, Northern District of California.
13
           [] I hereby certify that I am employed in the office of a member of the Bar
14
15   of this Court at whose direction the service was made.
16
           [x] I hereby certify under the penalty of perjury that the foregoing is true
17
18   and correct.

19
20      By:         /s/ Todd M. Friedman
                    TODD M. FRIEDMAN, ESQ.
21
                    ATTORNEY FOR PLAINTIFF
22
23
24
25
26
27
28



                        NOTICE OF DISMISSAL WITHOUT PREJUDICE
                                              -3-
